DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 5/13/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/13/22, regarding 35 U.S.C. § 103 rejections to claims 1-14 are persuasive in view of amendments filed 5/13/22. 35 U.S.C. § 103 rejections to claims 1-14 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/13/22, regarding 35 U.S.C. § 103 rejections to claims 15-20 have been considered and are not found persuasive.  Applicant’s remarks asserts claims 15 and 20 have been amended as discussed in the interview of 4/28/22, however the amendments were only included in claims 1 and 16, if material indicated allowable as disclosed below from those two claims were integrated into claims 15 and 20, they would be similarly allowable and amendments such as those are recommended.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.  In this case if the applicant wishes to discuss amendments to move towards allowance in an AFCP 2.0 program in order to expedite allowance please do not hesitate to reach out.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija et al. (US 2018/0153084) in view of Regan et al. (US 2019/0191631) and Brooks et al. (US 7,165,451). 

Regarding claim 15, Calleija discloses a weed controlling apparatus including a method performed by an agricultural machine (Abstract), the method comprising 
generating, by a stimulation source associated with the agricultural machine, a mechanical wave, transmitted through air, that mechanically stimulates plant matter on a field (¶104-105 - visual, laser, ultrasound corresponding to the recited mechanical wave transmitted through air that stimulates plant matter on a field); 
sensing electromagnetic radiation reflected from the plant matter (¶104-105 - visual, laser, ultrasound sensor detect electromagnetic radiation reflected from the plant matter); 
generating a first signal based on the sensed electromagnetic radiation (¶104-105 - determine the state of the target based on the visual, laser, ultrasound sensor); 
detecting a physical response of the plant matter to the mechanical wave (¶86-87 and ¶104-105 – classification of plants and crops based on the sensor system which utilizes infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems corresponding to the recited detecting a physical response to the mechanical wave); 
generating plant characterization data (¶86-87 and ¶104-105 – classification of plants and crops based on the sensor system corresponding to the recited generating a plant characterization data that identifies a particular plant), 
the prior response data being indicative of at least one of structure or condition of the particular plant species (¶111 -  structure of the crop pattern for plant classification); and 
generating an action signal based on the plant characterization data (¶104 – take various corrective actions for each one corresponding to the recited action signal based on characterization data).  
Calleija does disclose the use of an ultrasound sensor (¶105) corresponding to the recited vibration stimulation/response controls however it does not explicitly disclose the differentiation of crop matter using sound waves or actively stimulating the plant matter in order to sense the physical response to determine the characteristic or mechanically stimulating the plant through air vibration stimulation signals.
However, Regan discloses a plant phenotyping system utilizing mechanical manipulation including an air agitator to shake the plant to cause the plant to oscillate at resonant frequency to identify physical properties of the plants (Figs. 3-5, ¶20, ¶24-26 and ¶35 - physical properties of the plant, for example, strength or stiffness of the stalk, mass of the plant, distribution of the fruits, density and size of the leaves, and size of the plant, strength of the stalk, size of the leaves, mass of the fruit, presence of plant lodging, etc, demonstrating multiple characteristics of plant health and yield).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).
While Calleija in view of Regan does disclose utilizing acoustic air stimulation of plants for plant identification as well as identifying weeds vs crop plants, it does not explicitly identify specific plant species based on a sensed physical response to a mechanical stimulation of plant matter and an electromagnetic signal however Brooks discloses a method for using resonant acoustic energy to detect different structures including that identifies a particular plant species of a particular plant in the plant matter based on correlating the detected physical response of the plant matter with prior response data correlated to the particular plant species
 (Col. 38, lines 29-36 - resonant acoustic and/or acousto-EM frequencies corresponding to the recited mechanical stimulation and a physical response and an electromagnetic radiation reflection corresponding to the recited first signal and prior response data from the plant matter to aid in the identification and differentiation of species and subspecies throughout the plant kingdom corresponding to the recited identify plant species of a particular plant).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of acoustic air stimulation of plants for plant identification as well as identifying weeds vs crop plants of Calleija in view of Regan with the resonant species differentiation of Brooks in order to allow precise detection of biologic or inorganic structures (Brooks – Col. 2, lines 7-15).

Regarding claim 17, Calleija further discloses the vibration stimulation signal comprises a mechanical wave, and the second signal is generated based on at least one of (¶105 – acoustic sensor includes the recited mechanical wave): 
an output from a laser vibrometer that senses the plant matter (¶105 – discloses both laser and acoustic which senses vibration responses, while neither are specifically a laser vibrometer, either/or alone or in combination will achieve the same function); or 
one or more images of the plant matter captured by an imaging sensor (¶37 and ¶105 – visual sensor or camera).

Regarding claim 18, Calleija further discloses the first signal is based on an image of the plant matter, and the physical response of the plant matter is determined based on a time series of images of the plant matter (¶37-38 – real time feedback using imaging sensors correspond to the recited first image of the plant as well as a time series of images including real time position and orientation utilizing pixel analysis corresponding to the recited time series of images detecting physical movements and ¶104-105 discloses automatically detect and distinguish between types of weeds based on color, temperature, weight size etc. corresponding to the recited plant characterization data utilizing various sensors (e.g. visual, laser, ultrasound, switches)).  

Regarding claim 19, Calleija does disclose the use of an ultrasound sensor (¶105) corresponding to the recited vibration stimulation/response controls however it does not explicitly disclose the differentiation of crop matter using sound waves or actively stimulating the plant matter in order to sense the physical response to determine the characteristic.
However Regan further discloses physical response comprises a resonant vibration response, and the plant characterization data is generated based on at least one of a magnitude or a gradient of the resonant vibration response (Figs. 3-5, ¶24-26, and ¶35 – plant oscillation or plant agitation corresponding to the recited physical response at resonant frequency of the plant where jets are varied to find the true resonant frequency of the plant corresponding to the recited magnitude or gradient of resonant frequency), and
plant characterization data is generated based on correlating the sensed resonant vibration response with a prior response data (Fig. 9 and ¶30-35 – properties of the plant corresponding to the recited plant characterization data).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).

Regarding claim 20, Calleija further discloses an agricultural machine comprising (Abstract): 
an acoustic source configured to generate an acoustic wave, transmitted through air, that mechanically stimulates plant matter on a field (¶104-105 - visual, laser, ultrasound corresponding to the recited accoustic wave transmitted through air that stimulates plant matter on a field); 
at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions when executed, configure the agricultural machine to (94 – control modules and memory and data storage): 
detect a physical response of the plant matter, that is in response to the vibration stimulation signal (¶86-87 and ¶104-105 – classification of plants and crops based on the sensor system which utilizes infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems corresponding to the recited detecting a physical response to the vibration wave); 
obtain prior response data indicative of at least one of structure or condition of a particular plant species (¶111 -  structure of the crop pattern for plant classification corresponding to the recited identified based on prior data); 
generate an action signal based on the determination (¶104 – take various corrective actions for each one corresponding to the recited action signal based on characterization data).
Calleija does disclose the use of an ultrasound sensor (¶105) corresponding to the recited vibration stimulation/response controls however it does not explicitly disclose the differentiation of crop matter using sound waves or actively stimulating the plant matter in order to sense the physical response to determine the characteristic or mechanically stimulating the plant through air vibration stimulation signals.
However, Regan discloses a plant phenotyping system utilizing mechanical manipulation including an air agitator to shake the plant to cause the plant to oscillate at resonant frequency to identify physical properties of the plants (Figs. 3-5, ¶20, ¶24-26 and ¶35 - physical properties of the plant, for example, strength or stiffness of the stalk, mass of the plant, distribution of the fruits, density and size of the leaves, and size of the plant, strength of the stalk, size of the leaves, mass of the fruit, presence of plant lodging, etc, demonstrating multiple characteristics of plant health and yield).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the in-field plant characteristic detection system of Calleija with the in-field plant phenotyping techniques and system of Regan in order to increase throughput and decrease cost of analyzing data about plants under review (Regan - ¶6).
While Calleija in view of Regan does disclose utilizing acoustic air stimulation of plants for plant identification as well as identifying weeds vs crop plants, it does not explicitly identify specific plant species based on a sensed physical response to a mechanical stimulation of plant matter and an electromagnetic signal however Brooks discloses a method for using resonant acoustic energy to detect different structures including determine that a particular plant in the plant matter is of the particular plant species based on correlating the detected physical response with the prior response data (Col. 38, lines 29-36 - resonant acoustic and/or acousto-EM frequencies corresponding to the recited mechanical stimulation and a physical response and an electromagnetic radiation reflection corresponding to the recited first signal and prior response data from the plant matter to aid in the identification and differentiation of species and subspecies throughout the plant kingdom corresponding to the recited identify plant species of a particular plant)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of acoustic air stimulation of plants for plant identification as well as identifying weeds vs crop plants of Calleija in view of Regan with the resonant species differentiation of Brooks in order to allow precise detection of biologic or inorganic structures (Brooks – Col. 2, lines 7-15).

Allowable Subject Matter
Claims 1-14 are allowed.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 16 both recite claim elements generating multiple plant characterizations based on the same sensed physical response of the plant matter.  While the prior art does disclose each of these characterizations based on a physical response to plant matter stimulation, none either alone or in combination disclose discerning multiple characterizations based on the same stimulation response.

Therefore claim 1 and dependent claims 2-14 are allowed.  

Claim 16 is dependent upon a rejected claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665